Appeal by the employer and its insurance carrier from an award of funeral expenses. Appellants contend that the accident which resulted in the employee’s death did not arise out of and in the course of the employment. Decedent was working as a painter scraping and painting the inside of a water tank located on the roof. He would come on the roof occasionally to get some fresh air and while going to the roof of one of the employer’s buildings during such a period of relaxation he fell from the roof and was killed. The employer knew of and permitted the frequent intermissions and the going out onto the roof. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.